Citation Nr: 1105581	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  06-06 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right 
knee disability.    

2.  Entitlement to a rating in excess of 10 percent for a left 
knee disability.   

3.  Entitlement to a total rating based on unemployability due to 
service-connected disability (TDIU).

REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


INTRODUCTION

The Veteran had active duty for training from August 1991 to 
December 1991, in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from 
a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) 
in Lincoln, Nebraska.  In April 2008, the Board remanded these 
claims to the RO 
for further development.  The Board then decided these claims in 
a December 
2008 decision, which the Veteran appealed to the U.S. Court of 
Appeals for 
Veterans Claims (Court).  

Pursuant to a joint motion filed by the parties to this matter, 
the Court remanded this matter to the Board in December 2009.    

The appeal is REMANDED to the RO.  VA will notify the Veteran if 
further action is required.


REMAND

The record reflects that the Veteran was last afforded a VA 
examination in regards to her service-connected right and left 
knee disabilities in August 2008, approximately 2 1/2 years ago.  
Her representative requests that a current examination be 
conducted to evaluate the severity of her disabilities.  See, 
e.g., Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Court 
determined the Board should have ordered contemporaneous 
examination of the veteran because a 23-month old exam was too 
remote in time to adequately support the decision in an appeal 
for an increased rating).  

The Veteran claims that her knee disorders cause her to be 
unemployable.  Given the Veteran's contentions, the Board finds 
that a claim for TDIU has now been raised as a component of the 
increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009).  As found in Rice, when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
rating assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Accordingly, a TDIU claim will be 
considered upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers, VA 
and private, who have treated her for her 
knees since August 2008, the date of the 
last VA examination.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured and 
associate them with the claims folder.  If 
any requested records cannot be obtained, 
the Veteran should be provided with notice 
that complies with 38 C.F.R. § 3.159(e)(1) 
(2010).

2.  Following the receipt of any additional 
records, schedule the Veteran for a VA 
orthopedic examination to determine the 
current severity of the right and left knee 
disabilities.  Her claims folder should be 
available to and reviewed in conjunction 
with the examination.  All indicated tests, 
studies and X-rays should be performed.  
The report should set forth all objective 
findings regarding the knees, including 
complete range of motion measurements.  The 
examiner must indicate whether there is any 
recurrent subluxation or lateral 
instability in the knees.  If there is 
subluxation and/or lateral instability, the 
examiner should characterize its degree.  
In this regard, the terms "severe," 
"moderate," and "slight" are the preferred 
adjectives.  The examiner should also 
indicate whether, in either knee, there is 
ankylosis, dislocation or removal of 
cartilage, impairment of the tibia or 
fibula, or genu recurvatum.  The examiner 
must comment on the existence of any 
functional loss due to pain, weakened 
movement, excess fatigability, 
incoordination, and painful motion or pain 
with use of the knees.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The examiner must also describe the level 
of functional impairment experienced by the 
Veteran as a result of any symptoms 
associated with her right and left knee 
disabilities, including whether any such 
symptoms markedly interferes with her 
ability to work or render her incapable of 
performing substantially gainful 
activities.

A complete rationale for any opinion 
expressed should be provided.  If the 
examiner cannot provide a requested opinion 
without resorting to mere speculation, he 
or she must so state and must explain why 
he or she cannot provide an opinion without 
resorting to mere speculation.

3.  When the development requested above 
has been completed, the case should be 
reviewed on the basis of the additional 
evidence.  The increased rating claims must 
be considered on both a schedular and an 
extra-schedular basis, with a rationale 
provided as to why a referral to the 
Director of Compensation and Pension 
Services is, or is not, warranted to 
address the claim on an extra-schedule 
basis.  The claim of TDIU should also be 
considered pursuant to Rice, supra.  If the 
benefits sought are not granted, or are not 
granted in full, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to conduct additional development 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
she desires to have considered in connection with her current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until she is notified.


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


